                         UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:14-cr-00399-KJD-EJY
Alan W. Rodrigues                                                    2:19-cv-01391-KJD
                                                      5HODWHGFDVH


                       Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
that Alan W. Rodrigues' Motions to Vacate and Correct Sentence are Granted. The Court VACATES
Rodrigues' 120-month custodial sentence and CORRECTS the sentence to 78 months, leaving all remaining
terms and conditions unchanged.




      10/18/2019
      ____________________                                   DEBRA K. KEMPI
      Date                                                  Clerk



                                                             /s/ S. Denson
                                                            Deputy Clerk
